PLEDGE AGREEMENT

 

             For good and valuable consideration and intending to be legally
bound, Mark R. Weaser, a resident of Singapore (herein “Pledgor”) hereby
assigns, pledges and grants to EXE Technologies, Inc., a Delaware, U.S.A.
corporation with an address of 8787 Stemmons Freeway, Dallas, Texas, U.S.A.
75247 (herein “EXE”), a security interest in the shares of capital stock of EXE,
now owned by or standing in the name of Pledgor, or in which Pledgor has a legal
or beneficial interest, which are more fully described on Exhibit A attached
hereto and made a part hereof (as the same may from time to time be amended in
writing by the parties hereto) (hereinafter referred to as the “Securities,”
which Securities together with all additions thereto, substitutions or exchanges
therefor,  proceeds thereof and distributions thereon shall be referred to
collectively herein as the “Collateral”), as collateral security for the payment
and performance of all indebtedness, liability and obligations of Pledgor to
EXE, whether for principal, interest, fees, expenses or otherwise, arising under
that certain Promissory Note, dated the date hereof, made and delivered by
Pledgor and payable to the order of EXE, and any other documents, agreements and
instruments executed in connection therewith, including this Agreement (herein
collectively, the “Obligations,” with such agreements, documents and instruments
evidencing and documenting the Obligations being herein referred to collectively
as the “Documents”), all on the following terms and conditions:

             1.          Pledgor represents, warrants and covenants that:

                           a.          Pledgor has good title to the Securities
free and clear of all liens and encumbrances except the security interest
created hereby, any restrictions that may be applicable under federal and state
securities laws and regulations (collectively, “Securities Laws”), and as
described on Exhibit A.

                           b.          The Securities are validly issued, fully
paid and non-assessable and are not subject to any contractual or other
restrictions governing their issuance, transfer, ownership or control, except as
indicated on the stock certificates for the Securities.

                           c.          Pledgor has delivered to EXE assignment
or transfer powers with respect to the Securities duly executed in blank by
Pledgor in the form attached hereto as Exhibit B, and this Pledge Agreement and
such powers have been duly and validly executed and are binding and enforceable
against Pledgor in accordance with their terms; and the pledge of the Securities
in accordance with the terms hereof creates a valid and perfected first priority
security interest in the Securities securing payment of the Obligations.

             2.          Pledgor agrees not to (i) sell or otherwise dispose of,
or grant any option with respect to, any of the Collateral, or (ii) create or
permit to exist any lien, security interest, or other charge or encumbrance upon
or with respect to any of the Collateral, except the security interest under
this Agreement.

 

             3.          Prior to the full payment and performance of the
Obligations, EXE shall be entitled to receive, as additional Collateral, any and
all additional shares of stock or any other property of any kind distributable
on or by reason of the Securities pledged hereunder, whether in the form of or
by way of stock dividends, warrants, partial liquidation, conversion,
prepayments or redemptions (in whole or in part), liquidation, or otherwise with
the sole exception of non-liquidating declared cash dividends or cash interest
payments as the case may be.  If any of such property, other than such cash
dividends or interest, shall come into the possession or control of Pledgor,
then Pledgor shall hold or control and forthwith transfer and deliver the same
to EXE subject to the provisions hereof.

             4.          So long as no default has occurred under any of the
Obligations or the Documents and Pledgor is in full compliance with the terms
hereof:

                           a.          Pledgor shall be entitled to receive and
retain any non-liquidating cash dividends paid on the Securities pledged
hereunder.

                           b.          Pledgor may exercise all voting rights,
if any, pertaining to the Securities for any purpose not inconsistent with the
terms hereof or of the Obligations or the Documents.  In the event the
Securities have been transferred into the name of EXE or a nominee or nominees
of EXE prior to default, EXE or its nominee will execute and deliver upon
request of Pledgor an appropriate proxy in order to permit Pledgor to vote, if
applicable, the same.

             5.          Pledgor shall take all reasonable actions (and execute
and deliver from time to time all instruments and documents) necessary or
appropriate or requested by EXE to continue the validity, enforceability and
perfected status of the pledge of Securities hereunder.

             6.          After the occurrence of a default under any of the
Obligations or the Documents or if any representation, warranty or agreement of
Pledgor hereunder is breached or proves to be false:

                           a.          EXE may transfer or cause to be
transferred any of the pledged Securities into its own or a nominee’s or
nominees’ names and may sell or otherwise transfer the pledged Securities at its
discretion.

                           b.          EXE shall be entitled to receive and
apply in payment of the Obligations any cash dividends, interest or other
payment on the pledged Securities.

                           c.          EXE shall be entitled to exercise in
EXE’s discretion all voting rights, if any, pertaining thereto and in connection
therewith and at the written request of EXE, Pledgor shall execute any
appropriate dividend, payment or brokerage orders or proxies.

 

                           d.          Pledgor shall take any action necessary,
required or requested by EXE, in order to allow EXE fully to enforce the pledge
of the Securities hereunder and realize thereon to the fullest possible extent,
including but not limited to the filing of any claims with any court, liquidator
or trustee, custodian, receiver or other like person or party.

                           e.          In consideration of the outstanding
principal amount of the Obligations, any accrued and unpaid interest thereon and
any costs, fees, or expenses incurred by EXE hereunder or thereunder and due to
EXE at the time of the occurrence of an Event of Default (collectively, the
“Default Amount”), EXE shall have the right to cancel the number of shares of
the Securities pledged hereunder (or the number of Stock Options equivalent
thereto) equal to the Default Amount, divided by the closing price of EXE Common
Stock as quoted on the Nasdaq Stock Market on the last trading day immediately
prior to the date of the Event of Default (rounded up to the nearest whole
share).  The remedy provided to EXE in this subparagraph 6.e shall be separate
and cumulative with respect to any other remedies provided hereunder, under the
Uniform Commercial Code as in effect from time to time in Texas, under any other
statute or the common law or under any of the Documents, and the exercise of the
remedy provided under this subparagraph 6.e shall not limit or prejudice the
exercise of any other available rights or remedies.

                           f.           EXE shall have all the rights and
remedies granted or available to it hereunder, under the Uniform Commercial Code
as in effect from time to time in Texas, under any other statute or the common
law, or under any of the Documents, including the right to sell the pledged
Securities or any portion thereof at one or more public or private sales upon
ten (10) days’ written notice and to bid thereat or purchase any part or all
thereof in its own or a nominee’s or nominees’ names, free and clear of any
equity of redemption; and to apply the net proceeds of the sale, after deduction
for any expenses of sale, including the payment of all EXE’s reasonable
attorneys’ fees in connection with the Obligations and the sale, to the payment
of the Obligations in any manner or order which EXE in its sole discretion may
elect, without further notice to or consent of Pledgor and without regard to any
equitable principles of marshalling or other like equitable doctrines.

                           g.          EXE may increase, in its sole discretion,
but shall not be required to do so, the Obligations by making additional
advances or incurring expenses for the account of Pledgor deemed appropriate or
desirable by EXE in order to protect, enhance, preserve or otherwise further the
sale or disposition of the Collateral or any other property EXE holds as
security for the Obligations.

             7.          a.          Pledgor recognizes that EXE may be unable
to effect a sale to the public of all or part of the Securities by reason of
certain prohibitions or restrictions in the Securities Laws, or the provisions
of other federal and state laws, regulations or rulings, but may be compelled to
resort to one or more sales to a restricted group of purchasers who will be
required to agree to acquire the Securities for their own account, for
investment and not with a view to the further distribution or resale thereof
without restriction.  Pledgor agrees that any sale(s) so made may be at prices
and on other terms less favorable to Pledgor than if the Securities were sold to
the public, and that EXE has no obligation to delay sale of the Securities for
period(s) of time necessary to permit the issuer thereof to register the
Securities for sale to the public under any of the Securities Laws.  Pledgor
agrees that negotiated sales whether for cash or credit made under the foregoing
circumstances shall not be deemed for that reason not to have been made in a
commercially reasonable manner.  Pledgor shall cooperate with EXE and shall
satisfy any requirements under the Securities Laws applicable to the sale or
transfer of the Securities by EXE.

 

                           b.          In connection with any sale or
disposition of the Collateral, EXE is authorized to comply with any limitation
or restriction, as it may be advised by its counsel, that is necessary or
desirable in order to avoid any violation of applicable law or to obtain any
required approval of the purchaser(s) by any governmental regulatory body or
officer and it is agreed that such compliance shall not result in such sale
being considered not to have been made in a commercially reasonable manner, nor
shall EXE be liable or accountable by reason of the fact that the proceeds
obtained at such sale(s) are less than might otherwise have been obtained.

             8.          Pledgor will pay EXE the amount of any reasonable
expenses, including counsel fees and expenses, incurred by EXE in connection
with the failure of Pledgor to perform hereunder.

             9.          Pledgor hereby irrevocably submits to the personal and
exclusive jurisdiction of the state courts of the State of Texas for the County
of Dallas or the United States District Court for the Northern District of Texas
over any suit, action or proceeding arising out of or relating to this Pledge
Agreement. Pledgor hereby irrevocable waives, to the fullest extent permitted by
applicable law, any objection which Pledgor may now have or hereafter have to
the laying of the venue of any such suits, action or proceeding brought in such
court and any claim that any such suit, action or proceeding brought in such a
court has been brought in an inconvenient forum.  Pledgor agrees that, to the
fullest extent permitted by applicable law, a final judgment in any such suit,
action, or proceeding brought in such a court shall be conclusive and binding
upon Pledgor, and may be enforced in any courts in the jurisdiction of which
Pledgor is or may be subject by a suit upon such judgment.

             10.        This Pledge Agreement shall be binding upon the
successors and assigns of Pledgor and shall inure to the benefit of EXE and its
successors and assigns, and shall be governed as to its validity, interpretation
and effect by the laws of the State of Texas, U.S.A., without regard to the
conflicts of laws principles of any jurisdiction; and any terms used herein that
are defined in the Uniform Commercial Code as enacted in Texas shall have the
meanings therein set forth.

 

             11.        If EXE shall waive any rights or remedies arising
hereunder or under any applicable law, then such waiver shall not be deemed to
be a waiver upon the later occurrence or recurrence of any of said events.  No
delay by EXE in the exercise of any right or remedy provided hereunder or
otherwise shall under any circumstances constitute or be deemed to be a waiver,
express or implied, of the same and no course of dealing between the parties
hereto shall constitute a waiver of EXE’s rights or remedies.

             12.        Pledgor hereby irrevocably appoints EXE as its
attorney-in-fact to execute, deliver and record, if appropriate, from time to
time any instruments or documents in connection with the Collateral, in
Pledgor’s names upon the occurrence of a default under any of the Obligations or
the Documents.

             13.        This Pledge Agreement together with the Obligations
represents the entire understanding of the parties with respect to the subject
matter hereof, and no modification or change herein shall be effective unless
contained in a writing signed by the parties hereto.

             IN WITNESS WHEREOF, the parties hereto have executed this Pledge
Agreement on this 25th day of June, 2001.

  PLEDGOR:

  /s/  Mark Weaser

--------------------------------------------------------------------------------

  MARK R. WEASER

  EXE:

  EXE TECHNOLOGIES, INC.       By: /s/ Christopher F. Wright

--------------------------------------------------------------------------------

  Title:     SVP – Administration

--------------------------------------------------------------------------------

EXHIBIT A

 

             33,333shares (subject to equitable adjustment) of Common Stock, par
value $.01 per share, of EXE Technologies, Inc.

EXHIBIT B

 

 

STOCK POWER

 

             FOR VALUE RECEIVED and pursuant to the Pledge Agreement dated June
__, 2001 between the undersigned and EXE (the “Pledge Agreement”), the
undersigned hereby sells, assigns and transfers unto EXE or its successors, the
Securities and the Collateral standing in the undersigned’s name on the books of
the corporation(s) that issued the Securities or the Collateral, as the case may
be, represented by certificate(s) number(s) ____________ delivered herewith, and
does hereby irrevocably constitute and appoint ______________ as
attorney-in-fact, with full power of substitution, to transfer the Securities on
the books of said corporation.  All capitalized terms used in this Stock Power
but not defined in this Stock Power shall have the meanings ascribed to such
terms in the Pledge Agreement.  This Stock Power was executed in conjunction
with the terms of the Pledge Agreement and may be utilized only in conjunction
with the terms of the Pledge Agreement.

 

Dated:  _________________, 200_

 

  PLEDGOR       /s/ Mark Weaser

--------------------------------------------------------------------------------

       (Signature)

  Mark R. Weaser

--------------------------------------------------------------------------------

       (Type or Print Name)



 

INSTRUCTIONS:  Please do not fill in ANY blanks other than the signature line.

 